Title: General Orders, 16 July 1776
From: Washington, George
To: 

 

Head Quarters, New York, July 16th 1776.
Parole Essex.Countersign Fairfax.


The Hon: Continental Congress have been pleased to increase the pay of the regimental Surgeons, to Thirty-three Dollars and one third, ⅌ month, to take place from the 5th of June last; and that the pay of the troops in the middle department shall be six Dollars and two thirds ⅌ month, from the 10th of June last: The pay Abstracts are to be made out accordingly, and care taken to prevent confusion or delay.
The hurry of business often preventing particular invitation being given to officers to dine with the General; He presents his compliments to the Brigadiers and Field Officers of the day, and requests while the Camp continues settled in this City, they will favor him with their company, to dinner, without any further or special invitation.
The officers under whose care and direction the Cartridges are made up, having neglected to make daily Returns to Head Quarters; they may depend upon it, that after this day, any officer omitting to send a daily Return of the number of Cartridges made, will be put under an Arrest for disobedience of orders.
After Orders. Col. Read President of the present setting General Court Martial, being unable to attend—Col. Webb is to succeed him as president; said Court Martial to assemble to morrow morning nine OClock, at the brick house near Col. McDougall’s encampment.
